Name: Commission Directive 87/238/EEC of 1 April 1987 amending the Annexes to Council Directive 74/63/EEC on undesirable substances and products in animal nutrition
 Type: Directive
 Subject Matter: foodstuff;  agricultural activity;  iron, steel and other metal industries
 Date Published: 1987-04-25

 Avis juridique important|31987L0238Commission Directive 87/238/EEC of 1 April 1987 amending the Annexes to Council Directive 74/63/EEC on undesirable substances and products in animal nutrition Official Journal L 110 , 25/04/1987 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 23 P. 0121 Swedish special edition: Chapter 3 Volume 23 P. 0121 *****COMMISSION DIRECTIVE of 1 April 1987 amending the Annexes to Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (87/238/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (1), as last amended by Directive 86/354/EEC (2), and in particular Article 6 thereof, Whereas Directive 74/63/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; Whereas it is necessary to limit the cadmium content of feedingstuffs and certain raw materials used for the manufacturing of feedingstuffs to protect animal and human health and the environment; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annexes to Directive 74/63/EEC are hereby amended as set out in the Annex hereto. Article 2 Member States shall, by 3 December 1988 at the latest, bring into force the laws, regulations or administrative provisions necessary to comply with Article 1. They shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 1 April 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 38, 11. 2. 1974, p. 31. (2) OJ No L 212, 2. 8. 1986, p. 27. ANNEX 1. In Annex I (A) 'Substances (ions or elements)', the following item is added: 1.2.3 // // // // Substances, products // Feedingstuffs // Maximum content in mg/kg (ppm) of feedingstuff, at a moisture content of 12 % // // // // (1) // (2) // (3) // // // // '6. Cadmium // Straight feedingstuffs of vegetable origin // 1 // // Straight feedingstuffs of animal origin (with the exception of feedingstuffs for pets) // 2 // // Phosphates // 10 (3) // // Complete feedingstuffs for cattle, sheep and goats (with the exception of complete feedingstuffs for calves, lambs and kids) // 1 // // Other complete feedingstuffs (with the exception of feedingstuffs for pets) // 0,5 // // Mineral feedingstuffs // 5 (4) // // Other complementary feedingstuffs for cattle, sheep and goats // 0,5 // // // (3) Member States may also prescribe a maximum cadmium content of 0,5 mg per 1 % of the phosphorus content. (4) Member States may also prescribe a maximum cadmium content of 0,75 mg per 1 % of the phosphorus content.' 2. In Annex II (A), the following item is added: 1.2.3 // // // // Substances, products // Raw Materials // Maximum content in mg/kg (ppm) of raw material, at a moisture content of 12 % // // // // (1) // (2) // (3) // // // // '2. Cadmium // Phosphates // 15 (1) // // // (1) Member States may also prescribe a maximum cadmium content of 0,75 mg per 1 % of the phosphorus content.'